UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No.15) * Given Imaging Ltd. (Name of Issuer) Ordinary Shares (Title of Class of Securities) (CUSIP Number) Yaron Elad Elron Electronic Industries Ltd. The Triangular Tower, 42nd Floor 3 Azrieli Center, Tel Aviv 6702301 Israel Tel:+ (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 8, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 249.13d-1(g), check the following box.o Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934(“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D/A CUSIP NO.2797140 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) RDC Rafael Development Corporation Ltd. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) x (b) o 3. SEC Use Only 4. Source of funds (See Instructions) Not Applicable 5. Check if disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Each Reporting Person With: 7. Sole Voting Power 0 8. Shared Voting Power 9. Sole Dispositive Power 0 Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 8.3% Type of Reporting Person (See Instructions) CO Page 2 of 14 pages SCHEDULE 13D/A CUSIP NO.2797140 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) DEP Technology Holdings Ltd. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) x (b) o 3. SEC Use Only 4. Source of funds (See Instructions) Not Applicable 5. Check if disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Each Reporting Person With: 7. Sole Voting Power 0 8. Shared Voting Power 9. Sole Dispositive Power 0 Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 8.3% Type of Reporting Person (See Instructions) CO Page 3 of 14 pages SCHEDULE 13D/A CUSIP NO.2797140 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Elron Electronic Industries Ltd. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) x (b) o 3. SEC Use Only 4. Source of funds (See Instructions) Not Applicable 5. Check if disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Each Reporting Person With: 7. Sole Voting Power 0 8. Shared Voting Power 14,184,348 (1) 9. Sole Dispositive Power 0 Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person 14,184,348 (1) Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 44.1% (1) Type of Reporting Person (See Instructions) CO (1) Includes 4,719,528 Ordinary Shares that are owned by Discount Investment Corporation Ltd. ("DIC"), which Elron Electronic Industries Ltd.("Elron") may be deemed to share voting power of, and to beneficially own, as a result of a voting agreement between Elron and DIC described in Item 6 of Amendment No. 1 on Schedule 13D/A previously filed with the Securities and Exchange Commission by the Reporting Persons with respect to Given Imaging Ltd. Page 4 of 14 pages SCHEDULE 13D/A CUSIP NO.2797140 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Discount Investment Corporation Ltd. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) x (b) o 3. SEC Use Only 4. Source of funds (See Instructions) Not Applicable 5. Check if disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) x 6. Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Each Reporting Person With: 7. Sole Voting Power 0 8. Shared Voting Power 14,184,348 * 9. Sole Dispositive Power 0 Shared Dispositive Power 14,184,348 * Aggregate Amount Beneficially Owned by Each Reporting Person 14,184,348 * Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) x** Percent of Class Represented by Amount in Row (11) 44.1% Type of Reporting Person (See Instructions) CO * Does not include 2,658 Ordinary Shares which are held for members of the public through mutual funds which are managed by a subsidiary of Epsilon Investment House Ltd. ("Epsilon"), an indirect subsidiary of DIC (the "Epsilon Shareholding"). The Reporting Person disclaims beneficial ownership of the Epsilon Shareholding. ** Excludes the Epsilon Shareholding. Page 5 of 14 pages SCHEDULE 13D/A CUSIP NO.2797140 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) IDB Development Corporation Ltd. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) x (b) o 3. SEC Use Only 4. Source of funds (See Instructions) Not Applicable 5. Check if disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Each Reporting Person With: 7. Sole Voting Power 0 8. Shared Voting Power 14,184,348 * 9. Sole Dispositive Power 0 Shared Dispositive Power 14,184,348 * Aggregate Amount Beneficially Owned by Each Reporting Person 14,184,348 * Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) x** Percent of Class Represented by Amount in Row (11) 44.1% Type of Reporting Person (See Instructions) CO * Does not include (i) 384,814 Ordinary Shares held for members of the public through, among others, provident funds, pension funds and insurance policies, which are managed by subsidiaries of Clal Insurance Enterprises Holdings Ltd. ("CIEH"), a subsidiary of IDB Development Corporation Ltd. ("IDB Development") and (ii) the Epsilon Shareholding (collectively, the "CIEH and Epsilon Shareholdings"). The Reporting Person disclaims beneficial ownership of the CIEH and Epsilon Shareholdings. ** Excludes the CIEH and Epsilon Shareholdings. Page 6 of 14 pages SCHEDULE 13D/A CUSIP NO.2797140 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) IDB Holding Corporation Ltd. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) x (b) o 3. SEC Use Only 4. Source of funds (See Instructions) Not Applicable 5. Check if disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Each Reporting Person With: 7. Sole Voting Power 0 8. Shared Voting Power 14,184,348 * 9. Sole Dispositive Power 0 Shared Dispositive Power 14,184,348 * Aggregate Amount Beneficially Owned by Each Reporting Person 14,184,348 * Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) x** Percent of Class Represented by Amount in Row (11) 44.1% Type of Reporting Person (See Instructions) CO * Does not include the CIEH and Epsilon Shareholdings.The Reporting Person disclaims beneficial ownership of the CIEH and Epsilon Shareholdings. ** Excludes the CIEH and Epsilon Shareholdings. Page 7 of 14 pages SCHEDULE 13D/A CUSIP NO.2797140 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Nochi Dankner 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) x (b) o 3. SEC Use Only 4. Source of funds (See Instructions) Not Applicable 5. Check if disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Each Reporting Person With: 7. Sole Voting Power 0 8. Shared Voting Power 14,184,348 * 9. Sole Dispositive Power 0 Shared Dispositive Power 14,184,348 * Aggregate Amount Beneficially Owned by Each Reporting Person 14,184,348 * Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) x** Percent of Class Represented by Amount in Row (11) 44.1% Type of Reporting Person (See Instructions) IN * Does not include the CIEH and Epsilon Shareholdings.The Reporting Person disclaims beneficial ownership of the CIEH and Epsilon Shareholdings. ** Excludes the CIEH and Epsilon Shareholdings. Page 8 of 14 pages SCHEDULE 13D/A CUSIP NO.2797140 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Shelly Bergman 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) x (b) o 3. SEC Use Only 4. Source of funds (See Instructions) Not Applicable 5. Check if disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Each Reporting Person With: 7. Sole Voting Power 0 8. Shared Voting Power 14,184,348 * 9. Sole Dispositive Power 0 Shared Dispositive Power 14,184,348 * Aggregate Amount Beneficially Owned by Each Reporting Person 14,184,348 * Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) x** Percent of Class Represented by Amount in Row (11) 44.1% Type of Reporting Person (See Instructions) IN * Does not include the CIEH and Epsilon Shareholdings.The Reporting Person disclaims beneficial ownership of the CIEH and Epsilon Shareholdings. ** Excludes the CIEH and Epsilon Shareholdings. Page 9 of 14 pages SCHEDULE 13D/A CUSIP NO.2797140 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Ruth Manor 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) x (b) o 3. SEC Use Only 4. Source of funds (See Instructions) Not Applicable 5. Check if disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Each Reporting Person With: 7. Sole Voting Power 0 8. Shared Voting Power 14,184,348 * 9. Sole Dispositive Power 0 Shared Dispositive Power 14,184,348 * Aggregate Amount Beneficially Owned by Each Reporting Person 14,184,348 * Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) x** Percent of Class Represented by Amount in Row (11) 44.1% Type of Reporting Person (See Instructions) IN * Does not include the CIEH and Epsilon Shareholdings.The Reporting Person disclaims beneficial ownership of the CIEH and Epsilon Shareholdings. ** Excludes the CIEH and Epsilon Shareholdings. Page 10 of 14 pages SCHEDULE 13D/A CUSIP NO.2797140 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Avraham Livnat 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) x (b) o 3. SEC Use Only 4. Source of funds (See Instructions) Not Applicable 5. Check if disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Each Reporting Person With: 7. Sole Voting Power 0 8. Shared Voting Power 14,184,348 * 9. Sole Dispositive Power 0 Shared Dispositive Power 14,184,348 * Aggregate Amount Beneficially Owned by Each Reporting Person 14,184,348 * Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) x** Percent of Class Represented by Amount in Row (11) 44.1% Type of Reporting Person (See Instructions) IN * Does not include the CIEH and Epsilon Shareholdings.The Reporting Person disclaims beneficial ownership of the CIEH and Epsilon Shareholdings. ** Excludes the CIEH and Epsilon Shareholdings. Page 11 of 14 pages This Amendment No. 15 on Schedule 13D/A (the “Amendment”) amends and supplements to the extent specified herein the Statement on Schedule 13D, as amended, with respect to the ordinary shares, par value New Israeli Shekel 0.05 per share (the “Ordinary Shares”), of Given Imaging Ltd. (the “Issuer”), previously filed by RDC Rafael Development Corporation Ltd. (“RDC”), DEP Technology Holdings Ltd. (“DEP”), Elron, DIC, IDB Development, IDB Holding Corporation Ltd. (“IDB Holding”), Nochi Dankner, Shelly Bergman, Ruth Manor and Avraham Livnat (“the Reporting Persons”) with the Securities and Exchange Commission (the “Statement”) . Capitalized terms used in this Amendment without being defined herein have the meanings given to them in the Statement. The Amendment is filed by the Reporting Persons in connection with certain actions to be taken regarding the voting and disposition of the Ordinary Shares held by DIC, Elron and RDC as described in Item 6 below in this Amendment The following amends and supplements Items 2, 5, 6 and 7 of the Statement Item 2.Identity and Background (a), (b) and (c): The Reporting Persons. The following information in this Item 2 amends the information previously provided in Item 2 of the Statement. See the Statement for additional information provided in Item 2 of the Statement that is not being amended. As of December 8, 2013: The name, citizenship, residence or business address and present principal occupation of the directors and executive officers of (i) RDC, (ii) DEP, (iii) Elron, (iv) DIC, (v) IDB Development and (vi) IDB Holding are the same as set forth in Schedules A, B, C, D, E and F, respectively, attached to amendment No. 14 of the Statement filed with the Securities and Exchange Commission on December 2, 2013, and incorporated herein by reference, except that Mr. Gideon Lahav ceased to be a director of DIC. (d)None of the Reporting Persons or, to the knowledge of the Reporting Persons, any director or executive officer of RDC, DEP, Elron, DIC, IDB Development and IDB Holding as set forth above has, during the last five years, been convicted in any criminal proceeding, excluding traffic violations and similar misdemeanors, except as follows: In February 2010, the Supreme Court of Israel reversed, in appeal proceedings initiated by the prosecution in December 2004, the acquittal of DIC, several past executive officers of DIC and one of its other officers by the Tel Aviv District Court in November 2004 in appeal proceedings initiated by them in June 2002, and reinstated their conviction by the Tel Aviv Magistrate’s Court back in February 2002, of criminal offenses under the Israeli Securities Act, 1968, regarding the inclusion of a misleading detail in DIC’s annual and quarterly financial statements in order to mislead a reasonable investor by not attaching the financial statements of certain companies to DIC’s financial statements in respect of the financial reporting periods from 1990 through the first quarter of 1995 filed with the Tel Aviv Stock Exchange and the Israeli Registrar of Companies. In April 2010, the Supreme Court imposed on DIC a fine penalty of NIS 800,000 (then approximately $215,900). None of the activities underlying the legal proceedings described above, which activities ended in May 1995, relate to or involve the Issuer or its business in any way. (e)None of the Reporting Persons or, to the knowledge of the Reporting Persons, any director or executive officer of RDC, DEP, Elron, DIC, IDB Development and IDB Holding as set forth above has, during the last five years, been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction which as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, Federal or state securities laws or finding any violation with respect to such laws. Item 5.Interest in Securities of the Issuer As of December 8, 2013: RDC owned directly 2,662,110 Ordinary Shares, or approximately 8.3% of the outstanding Ordinary Shares. RDC shares the power to vote and dispose of these Ordinary Shares. DEP may be deemed beneficial owner of, and to share the power to vote and dispose of, these 2,662,110 Ordinary Shares. Page 12 of 14 pages Elron owned directly 6,802,710 Ordinary Shares, or approximately 21.1% of the outstanding Ordinary Shares. Elron shares the power to vote and dispose of these Ordinary Shares, and may also be deemed to share the power to vote and dispose of the 2,662,110 Ordinary Shares owned by RDC.Also, by reason of a voting agreement between Elronand DICdated September29, 2003, as described in Item 6 of Amendment No. 1 to the Statement, Elron shares the power to vote 4,719,528 Ordinary Shares owned by DIC. As a result of the foregoing, Elron may be deemed beneficial owner of a total of 14,184,348Ordinary Shares, constituting approximately 44.1% of the outstanding Ordinary Shares. DIC owned directly 4,719,528 Ordinary Shares, or approximately 14.7 % of the outstanding Ordinary Shares. DIC shares the power to vote and dispose of these Ordinary Shares, and may also be deemed to share the power to vote and dispose of the 9,464,820 Ordinary Shares owned by RDC and Elron, or a total of 14,184,348Ordinary Shares, constituting approximately 44.1% of the outstanding Ordinary Shares. DIC disclaims beneficial ownership of all the Ordinary Shares held by RDC and Elron. IDB Development, IDB Holding and the Reporting Persons who are natural persons may each be deemed beneficial owner, and to share the power to vote and dispose, of an aggregate of 14,184,348 Ordinary Shares held by RDC, Elron and DIC, or approximately 44.1% of the outstanding Ordinary Shares. Each of IDB Development, IDB Holding and the Reporting Persons who are natural persons disclaims beneficial ownership of all the Ordinary Shares held by RDC, Elron and DIC. The Issuer advised the Reporting Persons that on December 8, 2013, there were 32,192,578 outstanding Ordinary Shares. The percentages of the outstanding Ordinary Shares set forth above are based on this number. Information provided to the Reporting Persons indicates that as of December 8, 2013, none of the executive officers and directors of IDB Holding, IDB Development, DIC, Elron, DEP and RDC owned Ordinary Shares, except as follows: Mr. Arie Mientkavich, Chairman of the boards of directors of RDC and Elron and vice Chairman of the board of directors of IDB Holding, owned (i) 13,635 Ordinary Shares, and (ii) options to purchase from the Issuer 35,000 Ordinary Shares at a price of $29.42 per share, 10,000 Ordinary Shares at a price of $16.00 per share and 10,000 Ordinary Shares at a price of $11.55 per share, all of which are exercisable immediately. These securities were granted to Mr. Mientkavich in respect of his service as director of the Issuer. None of the Reporting Persons purchased or sold any Ordinary Shares during the 60 days ending on December 8, 2013. Information provided to the Reporting Persons indicates that none of the executive officers and directors of IDB Holding, IDB Development, DIC, Elron, DEP or RDC purchased or sold any Ordinary Shares during the 60 days ending on December 8, 2013. Item 6.Contracts, Arrangements, Undertakings or Relationships with respect to Securities of the Issuer The Issuer, Covidien Group S.À R.L. ("Covidien") and a wholly owned subsidiary of Covidien entered into an Agreement and Plan of Merger dated as of December 8, 2013 (the "Merger Agreement") under which Covidien will acquire all of the outstanding Ordinary Shares for $30 per share in cash through a merger transaction as set forth therein (the "Merger"). In connection with the Merger Agreement, on December 8, 2013 DIC and Covidien entered into a Voting Agreement (the "DIC-Covidien Agreement") the main terms of which are that during the period from December 8, 2013 through the earlier of the termination of the Merger Agreement or the time of the Merger becoming effective, in each case in accordance with the terms of the Merger Agreement (the "Relevant Period"): (a) subject to certain exceptions set forth in the DIC-Covidien Agreement, DIC will not sell, transfer, pledge, encumber, grant an option with respect to or dispose of the Ordinary Shares owned by DIC at the date of the DIC-Covidien Agreement (4,719,528 Ordinary Shares) and all additional equity securities of the Issuer that DIC may acquire (if any) during the Relevant Period; (b) at every meeting of the Issuer's shareholders, all such Ordinary Shares (and all such other securities to the extent entitled to be voted at such meetings) will be voted in favor of approval of the Merger Agreement (including the transactions thereunder) and against any action, proposal, agreement or transaction that may be made in opposition to or competition with the Merger Agreement (and an irrevocable proxy in favor of Covidien to vote such Ordinary Shares and other securities as aforesaidhas been granted by DIC, which proxy will expire upon the termination of the DIC-Covidien Agreement); and (c) subject to certain exceptions set forth in the Merger Agreement, DIC will not solicit, engage in discussions regarding, or enter into any agreement contemplating, an alternative transaction to the Merger Agreement. The DIC-Covidien Agreement shall terminate at the end of the aforesaid period, and additionally may be terminated by DIC in the event of an amendment of the Merger Agreement that materially adversely changes the economic rights of the Issuer's shareholders under the Merger Agreement without DIC's consent to such amendment. Page 13 of 14 pages The foregoing description of the DIC-Covidien Agreement is qualified in its entirety by reference to the text of this agreement attached as Exhibit 99.3 to the Issuer’s report on Form 6-K filed with the Securities and Exchange Commission on December 9, 2013, and incorporated herein by reference. As publicly announced by Elron on December 8, 2013, the boards of directors of Elron and RDC resolved to vote the Ordinary Shares held by Elron and RDC, respectively, in favor of the Merger at the general meeting of the Issuer's shareholders which will be requested to approve the Merger, once convened, assuming that the Merger brought for approval at such general meeting does not materially differ from the Merger as previously presented to the boards of directors of Elron and RDC. Item 7.Material to be filed as Exhibits Exhibit 1 - The Voting Agreement dated December 8, 2013 between DIC and Covidien (incorporated herein by reference to Exhibit 99.3 to the Issuer’s report on Form 6-K filed with the Securities and Exchange Commission on December 9, 2013). SIGNATURE After reasonable inquiry and to the best of our knowledge and belief, the undersigned certify that the information set forth in this Amendment is true, complete and correct. Date: December 16, 2013 RDC RAFAEL DEVELOPMENT CORPORATION LTD. DEP TECHNOLOGY HOLDINGS LTD. ELRON ELECTRONIC INDUSTRIES LTD. DISCOUNT INVESTMENT CORPORATION LTD. IDB DEVELOPMENT CORPORATION LTD. IDB HOLDING CORPORATION LTD. NOCHI DANKNER SHELLY BERGMAN RUTH MANOR AVRAHAM LIVNAT BY:DISCOUNT INVESTMENT CORPORATION LTD. (signed) BY: Michel Dahan and Kurt Keren, authorized signatories of Discount Investment Corporation Ltd., for itself and on behalf of RDC Rafael Development Corporation Ltd., DEP Technology Holdings Ltd., Elron Electronic Industries Ltd., IDB Development Corporation Ltd., IDB Holding Corporation Ltd., Nochi Dankner, Shelly Bergman, Ruth Manor and Avraham Livnat, pursuant to agreements annexed as Exhibits 2 through 10 to Amendment No. 5 to the Statement. Page 14 of 14 pages
